DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed February 16, 2021.
	Claims 1-10 are pending.  Claims 11-25 are canceled.  Claims 1, 4-7 and 10.  Claims 1, 7 and 10 are independent.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited steps of generating, at the second subarray and based at least in part on receiving the second activation command, a second set of timing signals to open the second row of memory cells, and maintaining, at the first subarray, the first set of timing signals after receiving the second activation command, in combination with the other limitations.
Regarding independent claim 7, there is no teaching or suggestion in the prior art of record to provide the recited steps of wherein the second activation command is received a first amount of time after the precharge command is received; receiving, at the memory device, a third activation command to open a third row of memory cells in a third subarray of the bank; receiving at the memory device, a third precharge command to close the third row of memory cells; and receiving, at the memory device, a fourth 
Regarding independent claim 10, there is no teaching or suggestion in the prior art of record to provide the recited steps of opening the first row of memory cells after a first delay following reception of the first activation command, the first delay based at least in part on the first set of phase signals; closing the first row of memory cells after a second delay following reception of the precharge command, the second delay based at least in part on the second set of phase signals; and opening the second row of memory cells after a third delay following reception of the second activation command, the third delay based at least in part on the third set of phase signals, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825